Citation Nr: 1044344	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO. 09-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Entitlement to service connection for arthritis of the neck, 
shoulder and right arm.

2. Entitlement to a rating in excess of 10 percent for service 
connected gout, right foot, and 10 percent for service connected 
gout, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 
1979, and from October 1979 to July 1992.

This appeal arose before the Board of Veterans' Appeals (Board) 
from September  2004 and February 2005 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which denied entitlement to the benefit 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking to establish service connection for 
arthritis of the neck, shoulder and right arm. Generally, for 
service connection, the record must contain (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran is also seeking to establish an increased rating for 
his service connected gout. She is presently rated as 10 percent 
disabled for gout of the right foot, and 10 percent disabled for 
gout of the left foot. An increase is sought for each rating. 
Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Generally, a disability must be considered in the 
context of the whole recorded history. Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. See 38 C.F.R. 
§§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

With regard to both of the Veteran's claims, it is imperative 
that the Board have a complete record for review. These issues 
must be remanded in order to meet this objective.

VA has a duty to assist the Veteran in obtaining all relevant 
records in the possession of a Federal department or agency, 
including a VA treatment facility. In this case, the Veteran 
provided testimony of her continued treatment for both gout and 
arthritis at a VA Medical Center (VAMC). This matter must be 
remanded so all relevant, non-duplicative VA treatment records 
for either of the pending claims can be associated with the 
claims folder. See 38 U.S.C. § 5103A(b) (West 2002), (c)(3); 38 
C.F.R. § 3.159(c) (2010).

Also, the Veteran is presently receiving disability benefits from 
the Social Security Administration. See hearing transcript at 
page 12. Again, VA has a statutory duty to assist a claimant in 
obtaining relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes VA 
to obtain. 
See 38 U.S.C. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c) (2010). Where VA has actual notice of the existence of 
records held by SSA, which appear relevant to a pending claim, VA 
has a duty to assist by requesting those records from SSA. See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). This duty 
extends to obtaining a copy of the SSA decision awarding or 
denying benefits. 
Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. 
Brown, 
9 Vet. App. 67, 73-74 (1996). While the decision by SSA on the 
claim for SSA benefits is not controlling with respect to VA's 
determination on a claim, 
see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's 
determination regarding the Veteran's unemployability and the 
reasons for that determination are pertinent for VA purposes. See 
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). Therefore, 
when the record suggests that SSA may have records pertinent to 
the appellant's claim, but which have not been obtained, a remand 
is required. 
See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1) (West 2002). 
Such is the case here.

Finally, the Board finds that the January 2009 VA examination 
report is inadequate for rating purposes. In particular, the 
examiner was asked to provide a nexus opinion as to the Veteran's 
arthritis claim. The examiner, in his report, confirmed a 
diagnosis of degenerative joint disease of the bilateral 
shoulders. The nexus opinion is as follows:  Although the 
Veteran's foot exam came out positive for gout, the scan did not 
show an uptake in the neck, shoulder, right arm or hand, 
therefore a medical opinion cannot be reached without resorting 
to speculation. It is possible to have gout in one area of the 
body without affecting other joints. It is known that gout can 
cause DJD. To conclusively prove that the findings in the exam 
are due to gout; either aspiration of the joints for gout 
crystals or elevated uric acid in the blood at the same time the 
joints are tender or swollen, and relieved by NSAIDS, may 
conclude that the DJD is caused by or a result of gout.

First, the examiner did not use the correct standard in 
addressing the etiology of the neck, shoulder, and right arm 
claim. An absolute conclusion is not required and the examiner is 
not asked to resort to speculation. Instead, the examiner should 
state whether, in his medical opinion, it is at least as likely 
as not that the neck, shoulder, right arm disabilities, if such 
disabilities exist, are causally connected to the Veteran's 
service or to a service connected disability. Also, with regard 
to the diagnosis of DJD, the examiner raised the issue of a 
possibility that the DJD was caused by gout and also suggested 
that further testing would be necessary for a final determination 
in that regard. All necessary testing should be provided to the 
Veteran in the context of a VA examination. It is unclear to the 
Board why this matter was returned for final adjudication without 
an examination based upon all necessary testing. 

Also, because the examiner raised the issue of secondary service 
connection, this matter must be developed on that basis, 
including providing the Veteran with notice as to the evidence 
necessary to obtain service connection on a secondary basis. VA's 
duty now also includes a duty to notify the Veteran of the 
evidence needed to establish a disability rating and effective 
date for the claims on appeal. 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). VA did not 
give the Veteran any such notice with regard to these claims; 
thus, this additional development is also required.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to notify the 
Veteran under 38 C.F.R. § 3.159(b) is met, 
including providing the Veteran with the 
notice of the evidence necessary to establish 
a claim on a secondary basis, as well as 
notice compliant with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2. Ensure VA's duty to assist under 38 C.F.R. 
§ 3.159(c)(2) is met by obtaining all 
relevant records from the Social Security 
Administration that would pertain to the 
Veteran's gout and arthritis claims, and by 
obtaining all updated, relevant, non-
duplicative VA outpatient treatment records. 
Associate all records obtained with the 
claims folder, as well as all negative 
responses.

3. Obtain an addendum to the January 2009 VA 
examination report. If a new examination is 
needed in order to answer the following 
questions, then a new examination should be 
provided. 

The examiner should state in the report 
whether any current diagnosis exists in 
addition to DJD bilateral shoulder, in 
particular as to the Veteran's neck or right 
arm. 

With regard to any of the current diagnoses, 
the examiner is asked to answer the following 
question: Is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability(ies) was incurred in 
service?

If the answer to this question is in the 
negative, the examiner is asked to answer 
whether it is more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability(ies) were caused or 
aggravated by her service-connected gout 
disability, including abnormal weight 
bearing?

The basis for any opinion expressed should be 
provided in the examination report. 

The Veteran should be afforded any necessary 
testing with regard to this examination.

4. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


